Citation Nr: 1511487	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from July 1942 to March 1946.  He died in September 1982; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for cause of the Veteran's death.  


FINDING OF FACT

The evidence received since a final August 1986 RO determination that denied reopening a claim of service connection for cause of the Veteran's death is either redundant or does not include relevant and material evidence.


CONCLUSION OF LAW

New and material evidence has not been received, and reopening a claim of service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in January 2011 that provided information as to what evidence was required to substantiate the claim to reopen service connection for cause of the Veteran's death-to include the appropriate Kent and Hupp notice-and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

A claim of service connection for the cause of the Veteran's death was denied by a September 1984 Board decision.  That decision is final.

The Board denied service connection for cause of the Veteran's death because the Veteran's death certificate listed hypovolemic shock as a result of upper gastrointestinal bleeding as the cause of the Veteran's death.  The Veteran was only service connected for a gunshot wound of his left foot at the time of his death.  The evidence of record at that time was determined by the Board to not warrant service connection for the cause of the Veteran's death because (a) the Veteran died many years after discharge from service; (b) the Veteran's hypovolemic shock and upper gastrointestinal bleeding did not warrant service connection, because they manifested many years after discharge from service and there was no evidence that those conditions began in or were otherwise the result of service; and, (c) the Veteran's hypovolemic shock or gastrointestinal bleeding was not shown to be related to the Veteran's service-connected gunshot wound of the left lower extremity disability.  

The appellant submitted additional evidence in 1986 which included a duplicate of the Veteran's death certificate; a duplicate of a Morons General Hospital treatment record dated September 1982; VA hospital and medical records from 1971, 1972, 1976, 1977, 1978, and 1980, some of which were duplicative of evidence already of record and considered by the Board in 1984; and, a letter from the Veteran's private physician, Dr. A.R.R. dated July 1986, which noted that the Veteran had a chronic pulmonary disorder that may have contributed to his cause of death.  The RO denied reopening service connection for cause of the Veteran's death in an August 1986 rating decision.  The appellant was notified of that decision in a September 1986 notification letter, but did not appeal.  

Then, the appellant submitted a statement in May 1988, asking for her appellate and procedural rights with regards to the cause of the Veteran's death claim.  In a July 1988 letter, the appellant was informed that her May 1988 letter was not considered a timely notice of disagreement.  

The appellant then submitted statements dated December 1988 and February 1989, where she asked for half of the Veteran's pension benefits that he was receiving at time of his death.  (The Board notes that the Veteran was not receiving pension benefits at the time of his death, rather he was receiving compensation benefits for his service-connected left foot disability.)  

In April 2009, the appellant began submitting statements and documents-many of which are duplicates of those already of record-in regards to a nonservice-connected death pension claim.  After being denied entitlement to that benefit in a November 2009 letter of determination, she requested reconsideration of that denial in a December 2009 statement.

In December 2010, the appellant submitted a copy of the September 1982 Morons General Hospital record, copies of the Veteran's military service records, and copies of the VA hospital and medical records from 1971, 1972, 1976, 1977, 1978, and 1980.  

After issuance of a February 2013 statement of the case, the appellant submitted her March 2013 substantive appeal, VA Form 9, in which she stated:

Being the claimant I would like to reopen my claim for service-connected for the cause of the death of my husband because before he's death he is receiving compensation.  I am writing a formal Appeal to reconsiderate my claim for DIC and I am Appealing to the honorable office that the case of death of my husband I think was related to service-connected disability.  The cause of death of my late husband was hypovolemic shock and upper gastrointestinal bleeding.  Under PL 102-568 A Veteran with 40 years lifetime exposure any sickness or cause of death of the Veteran should be presumed service connected.  And I am hoping that the cause of death of my husband should be entitled under this policy.  And under PL 102-585 DIC Reform Act that become law on October 1992 all surviving spouse of the Veteran should be authomatically receiving benefits.  My husband was a Recognized Guerilla from 2 January 1942 to 1 March 1946 to the rank of PVT.  Organization 45th Regt. Hunters ROTC.  I am hoping that my appeal should be given reconsideration and favorable action due me because of my age I could not avail to support my daily needs.  I am submitted VA Form 9 with complete details regarding my claim and other evidences to support my claim for DIC.  Death Certificate, Medical Records and Military service records.

With her substantive appeal, VA Form 9, the appellant again submitted duplicates of the VA hospital and medical records from 1971, 1972, 1976, 1977, 1978, and 1980, the Veteran's death certificate, and documentation from the Philippine Army of the Veteran's recognized guerilla service.  At that time, she additionally submitted what appear to be original copies of those VA and hospital records, as well as original copies of prescription notes pertaining to the Veteran's medications he was taking in 1982 prior to his death.

She submitted a September 2013 statement which reiterated her arguments in her February 2010 notice of disagreement.  


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In this case, the Board notes that the last rating decision issued prior to the decision on appeal was in August 1986.  (The appellant received April 1990 and August 1990 letters which purported to deny reopening service connection for cause of the Veteran's death despite no rating decision being promulgated at that time.  It does not appear that the appellant was notified of her appellate rights when those 1990 letters were issued.  Therefore, the Board finds that the last final decision with respect to the cause of death claim in this case was in August 1986.

Since the August 1986 determination, the appellant has submitted many duplicates of the Veteran's enlistment papers and other military service records, including certifications from the Army of the Philippines documenting his recognized guerilla service; duplicates of the VA hospital and medical records from 1971, 1972, 1976, 1977, 1978, and 1980; and, the Morons General Hospital treatment record dated in September 1982.  

The Board finds that all of this evidence was of record in August 1986 and specifically considered at that time when reopening was denied.  Thus, the evidence is redundant and duplicative of the evidence of record at the time of the last final denial and therefore is not new evidence.

Insofar as the last rating decision was in 1986 and some of the VA hospital and medical records have been submitted since that decision and might be considered new evidence since the last rating decision, the Board has reviewed those records and none of those records document either (a) that the Veteran died during service; (b) that his hypovolemic shock or gastrointestinal bleeding began in or was otherwise related to his military service; or, (c) that his hypovolemic shock or gastrointestinal bleeding was the result of his service-connected left foot disability.  These records merely document that the Veteran was treated for pulmonary tuberculosis (PTB); anemia; cholelithiasis; several skin disorders to include scabies, acute infectious eczematoid, dermatitis, lichen simplex, and tinea corporis; laryngitis; left pre-auricular secebeous cyst; left knee arthritis; and several eye disorders including myopia and presbyopia; and, dental caries and periodontoclasia.

In short, the evidence of record since the last final denial is not new and material, but rather is redundant or not material.  

Accordingly, the Board finds that the evidence received since August 1986 does not reasonably raise the possibility of substantiating the appellant's claim, and that claim is not reopened at this time.  See 38 C.F.R. §§ 3.102, 3.156.  


ORDER

New and material evidence respecting a claim of service connection for cause of the Veteran's death has not been received; reopening of the claim of service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


